                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                              )   CASE NO. 1:17-MD-2804
                                              )
                                              )   JUDGE DAN A. POLSTER
IN RE: NATIONAL PRESCRIPTION                  )
OPIATE LITIGATION                             )   MAGISTRATE JUDGE DAVID A.
                                              )   RUIZ
                                              )
                                              )   POSITION OF MEDIA INTERVENORS
                                              )   ON 2013-2014 ARCOS DATA AND
                                              )   SUSPICIOUS ORDER REPORTS
                                              )
                                              )   FILED ON BEHALF OF HD MEDIA
                                              )   COMPANY, LLC, dba CHARLESTON
                                              )   GAZETTE-MAIL, AND THE W.P.
                                              )   COMPANY, LLC, dba THE
                                              )   WASHINGTON POST
                                              )

       HD MEDIA COMPANY, LLC, dba Charleston Gazette-Mail, and THE W.P.

COMPANY, LLC, dba The Washington Post (“Media Intervenors”), submit the following

statement pertaining to the “meet and confer” requirement of the Court in its July 15, 2019,

Order. (Doc. #1845.)

       Counsel for Media Intervenors met and conferred with counsel for the Department of

Justice/Drug Enforcement Administration (“DEA”), Plaintiffs Executive Committee (“PEC”),

and some representatives of the Pharmaceutical Defendants. After more than three hours of

discussion over July 22, 24 and 25, and electronic communications between the parties on July

26, 2019, Media Intervenors and DEA have agreed on the submission to the Court of a

“PROPOSED      AGREED      ORDER      DE-DESIGNATING         DEA    SUSPICIOUS      ORDER

REPORTS.” Otherwise, the parties and Intervenors could not reach agreement on a proposed

modified Protective Order. Each agreed to submit its own statement identifying “areas of



                                             1
agreement and their positions on areas of disagreement.” (Doc. #1845.) Therefore, Media

Intervenors respectfully submit the following:

       I.      The 2013-2014 ARCOS Data and the Suspicious Order Reports (SORs) should be

               disclosed unless the party seeking to withhold information makes a particularized

               specific showing of good cause in accord with the Sixth Circuit’s June 20, 2019,

               opinion. See In re: Nat’l Prescrip. Opiate Litig., 927 F.3d 919 (6th Cir. 2019).

       II.     The Protective Order pertaining to the 2013-2014 ARCOS Data should be lifted

               in its entirety. DEA contends that the redaction of selective pieces of information

               in the database would highlight who is missing and tip off the entity under

               investigation. Therefore, it is preferable to disclose the entire database without

               redactions. As this Court is aware, the database is so voluminous full disclosure

               would not tip off any specific entity.

       III.    The Media Intervenors’ position is that in addition to de-designated DEA

               Suspicious Order Reports that are the subject of the Proposed Agreed Order

               identified above, all SORS produced in discovery by any party and in the

               possession of Plaintiffs should be publicly disclosed and not be subject to a

               Protective Order.

                                              Respectfully submitted,


                                              THE LEFTON GROUP, LLC

                                              /S/ Karen C. Lefton
                                              KAREN C. LEFTON (0024522)
                                              TIMOTHY D. SMITH (0007636)
                                              3480 W. Market Street, Suite 304
                                              Akron, Ohio 44333
                                              330-864-2003 - office
                                              330-606-8299 - cell

                                                 2
Karen@theleftongroup.com
tdsmith@kent.edu


Attorneys for The W.P. Company, LLC, dba The
Washington Post


/s/ Patrick McGinley
PATRICK McGINLEY
SUZANNE WEISE
737 South Hills Drive
Morgantown, WV 26501
304-552-2631 – cell
pmcginley@igc.org
suzweise@yahoo.com

Attorneys for HD Media Company, LLC, dba
Charleston Gazette-Mail




  3
                                     CERTIFICATE OF SERVICE

       I certify that on July 26, 2019, a copy of the foregoing was electronically filed and served

on all counsel of record for this case through the Court’s electronic filing system.


                                              /s/ Patrick C. McGinley
                                              PATRICK C. MCGINLEY

                                              Attorney for Attorneys for HD Media Company,
                                              LLC, dba Charleston Gazette-Mail




                                                 4
